Case 1:16-cv-00861-ALC Document 116 Filed 02/12/19

Edward A. Keane* MAHONEY & KEANE, LLP
Garth S. Wolfson« Attorneys at Law
61 Broadway, Suite 905
Of Counsel New York, New York 10006
Stephen J. Murray+ Telephone (212) 385-1422
Facsimile (212) 385-1605
“Also admitted in NJ ekeane@mahoneykeane.com

+Also admitted in CT

Page 1 of 2

Connecticut Office

14 Pilgrim Lane
Weston, CT 06883
Tel: (203) 222-1019
Fax: (203) 222-0252

February 11, 2019

VIA ECF AND VIA E-MAIL

 

USDC SDNY

DOCUMENT
Hon. Andrew L. Carter, Jr. FILED ELECTRONICALLY
United State District Judge DOC#:
United States District Court DATE FILED: 2fcfq

Southern District of New York —

40 Foley Square, Room 435

New York, New York 10007

ALCarterN YSDChambers@nysd.uscourts.gov

Re: Case No. 16 Civ. 00861 (ALC) (HBP)
Commodities & Minerals Enterprises Ltd. v.
CVG Ferrominera Orinoco, C.A.
Our File No. 12/4445

Honorable Sir,

We are the local attorneys for Defendant CVG FERROMINERA ORINOCO, C.A.
(“FMO”), in the above-referenced action, wherein, on February 4, 2019 the Court issued an
Order to Show Cause (“OSC”) why the plaintiff's pending motion to lift the stay and turn over
attached funds should not be deemed unopposed. We write to inform the Court of the situation
which has of this date changed significantly from what had been the case and to request a two-
week adjournment of the February 12, 2019 return date, or until February 26, 2019, to respond to
the OSC. This is the first request for an extension. And we have contacted our adversary for their
consent but have yet to receive a response.

For some time now, we have sought through the FMO Venezuelan counsel which
retained our services instructions concerning a response to the plaintiff's motion as well as other
matters. However, despite our repeated requests, we had not received authority to interpose any
opposition to plaintiff's application and instead have been specifically told to take no action until
instructions could be received from the client. Such instructions were not forthcoming from
FMO.

 
Case 1:16-cv-00861-ALC Document 116 Filed 02/12/19 Page 2 of 2

We are only today now advised that there has very recently been a change in the
Defendant’s General Counsel and otherwise in the company at high levels. The new General
Counsel has now responded that she is only beginning to become current with the many issues at
CVG Ferrominera Orinoco, C.A. including the present matter. However, the General Counsel
has asked our retaining Venezuelan counsel to respectfully request a two week adjournment of
the present motion to allow her time to fully familiarize herself with the situation and then take
appropriate steps to determine the course going forward for the defendant. Accordingly, we
respectfully request that two-week adjournment of all dates on the present motion in order to
allow new General Counsel time to address the instant matter and then direct counsel as to the
action is seeks to see taken.

We thank the Court for its consideration.
Respectfully submitted,
MAHONEY & KEANE, LLP
By: s/ Edward A. Keane

Edward A. Keane

ce (via ECF): All Counsel.

Application GRANTED. Defendant's time to respond to the Order to
Show Cause, ECF No. 113, is extended to February 19, 2019.

a ¥ Cro

HONTANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

rfa/iy

 
